SUMMARY ORDER

Petitioner, Kujtim Selimaj, a native and citizen of Albania, seeks review of a June 4, 2008 order of the BIA affirming the June 26, 2006 decision of Immigration Judge (“U”) Michael W. Straus denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Kujtim Selimaj, No. A 98 573 (B.I.A. June 4, 2008), aff'g No. A 98 365 573 (Immig. Ct. Hartford, CT June 26, 2006). We assume the parties’ familiarity with the underlying facts and procedural history of the ease.
*382When the BIA affirms the decision of the IJ and supplements it, the Court considers both decisions. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.2005). We review the agency’s factual findings under the substantial evidence standard. 8 U.S.C. § 1252(b)(4)(B); see also Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d Cir.2007). We review de novo questions of law and the application of law to undisputed fact. Passi v. Mukasey, 535 F.3d 98, 101 (2d Cir.2008).
As an initial matter, in his brief to this Court, the Petitioner does not challenge the agency’s denial of asylum based on changed country conditions, the agency’s denial of withholding of removal, or the agency’s denial of CAT relief. Accordingly, he has waived any such challenge. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 546 n. 8 (2d Cir.2005).
Petitioner is not entitled to “humanitarian asylum” under 8 C.F.R. § 1208.13(b)(1)(iii) since he has provided no evidence that he suffered long-lasting physical or mental effects as a result of his past persecution. See Omaro Jalloh v. Gonzales, 498 F.3d 148, 151-52 (2d Cir.2007) (denying asylum where petitioner failed to provide evidence that he suffered long-lasting physical or mental effects as a result of his past persecution); see also Matter of Chen, 20 I. & N. Dec. 16 (BIA 1989).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).